Exhibit August 26, 2008 Letter from the Chairman Second Quarter 2008 To our Whitestone REIT Shareholders: Our focus in the second half of the year, as we move forward, is to increase cash flow and create shareholder value.I would like to recap our progress in achieving a better return from our current properties by managing them professionally, and provide a summary of our five-year goals and the financial results for the second quarter and six months ended June 30, 2008. Property Performance We have seen an upward trend on key performance measures for our properties so far this year, and some of our properties have demonstrated a modest increase in value for our shareholders, despite the challenging real estate environment.During this period, we have improved our returns in four major areas:Occupancy, rent per square foot, operating revenues and net operating income (NOI).We believe we can continue to enhance property values by focusing on professional property management.It is our goal to achieve an overall occupancy of 90% by year-end ● As of June 30, 2008, the properties were 85.34% occupied, an increase of 3.63 percentage points from June 30, 2007, when occupancy was 81.74%. ● NOI rose to $9.3 million for the 2008 six month period from $8.6 million for the same period during 2007. In the second quarter 2008, NOI rose to $4.6 million from $4.3 million in the corresponding period of the prior year. ● Annualized rent per square foot climbed nearly 6.5% to $12.01 for the second quarter 2008 from $11.28 for the same period of 2007. As we head toward year end, our leasing team is focused on individualized, strategic tenanting plans for each of our existing properties and achieving 90% occupancy.Our first significant redevelopment, Westchase, a mixed-use office and retail property in Houston, Texas, is in the final stages of construction, and we are actively planning the grand opening and market introduction for this exciting project.Our Acquisition Department is conducting due diligence on several properties, as it works on expanding our portfolio and geographic reach. Whitestone REIT’s Five-Year Plan Goals: ● Add value to portfolio properties by focusing on occupancy levels and revenue. ● Redevelop portfolio properties that have intrinsic value. ● Grow through strategic acquisitions in markets with strong demographics, including properties outside of Texas. ● Dispose of non-core properties and reinvest the capital in redevelopment of existing properties or acquisition of core properties in high potential markets. ● Raise capital using a combination of the private and public equity and debt markets as well as joint ventures. Improve our balance sheet by restructuring short-term debt. ● Bring liquidity to our stock by listing on a national stock exchange. Financial Results: Second Quarter Highlights Quarterly Performance: Q2 2008 compared to Q2 2007 ● Net income was $1.5 million, or $0.15 per share, up from $133,000, or $0.01 per share, for the second quarter 2007. ● Operating revenues were $7.8 million, up from $7.2 million for the same period in 2007. ● Funds From Operations (FFO) were $426,000, or $0.03 per share, versus $1.8 million, or $0.11 per share, for the second quarter 2007. ● Dividends paid exceeded FFO by $1.9 million, or $0.12 per share and unit. During the same period of 2007, dividends paid exceeding FFO were $601,000, or $0.04 per share and unit. Year to Date Performance: First Six Months 2008 compared to First Six Months 2007 ● Net income rose to $1.5 million, or $0.15 per share, up from a loss of $5,000 for the six months, ended June 2007. ● Operating revenues were $15.5 million, up from $14.3 million for the same period in 2007. ● FFO were $1.8 million, or $0.12 per share, versus $3.1 million, or $0.20 per share, for the six months, ended June 2007. ● Dividends paid exceeded FFO by $2.9 million, or $0.18 per share and unit, versus dividends paid exceeding FFO by $1.6 million, or $0.10 per share and unit, for the same period of The decreases in FFO for the three- and six-month periods ended June 30, 2008, from the same periods in 2007, resulted primarily from litigation costs with Mr.
